Case 1:18-cr-00457-AMD Document 167 Filed 06/29/20 Page 1 of 4 PageID #: 2394




                                                                                                     H




                                                             June 29, 2020


VIA ELECTRONIC MAIL AND ECF

Alexander A. Solomon
David K. Kessler
Julia Nestor
Sarah Evans
Kaitlin Farrell
Assistant United States Attorneys
United States Attorney’s Office
Eastern District of New York
271 Cadman Plaza East
Brooklyn, NY 11201

Laura Billings
Christian Nauvel
Trial Attorneys
Money Laundering and Asset Recovery Section
U.S. Department of Justice, Criminal Division
1400 New York Ave., NW, 10th Floor
Washington, D.C. 20005

Thea Kendler
David Lim
Trial Attorneys
Counterintelligence and Export Control Section
U.S. Department of Justice, National Security
Division
950 Pennsylvania Avenue, NW
Washington, D.C. 20530

Re:    United States v. Huawei Technologies Co., Ltd., et al., 18 CR 457 (S-3) (AMD)
       (EDNY) – Bill of Particulars Follow-Up

Dear Counsel:

        We write to address the government’s response to our April 15, 2020 letter with respect
to our bill of particulars requests that we first made 15 months ago, on March 26, 2019. The
response indicates that we have very different conceptions of both legal requirements and
standard practice in this district for providing particulars in cases involving alleged wire fraud
Case 1:18-cr-00457-AMD Document 167 Filed 06/29/20 Page 2 of 4 PageID #: 2395


United States v. Huawei Technologies Co., Ltd., et al.
June 29, 2020
Page 2

and financial crimes. We address here two issues to see if we can resolve them without the
assistance of the Court.

        First, the government’s response fails to state clearly the totality of the allegations it will
seek to prove at trial, including what statements the government alleges are false, what wires the
government alleges are fraudulent, and what transactions the government alleges are illegal. In
the few instances in which the government’s response to our request for particulars actually
identifies specific allegations, it pointedly hedges as to whether those allegations are the entirety
of what the defendants are accused of doing. Second, in several instances the response simply
directs defendants to the discovery to locate allegations the government knows, presumably has
known since indicting the case, and could easily identify for us. Taken together, these
deficiencies leave defendants in the position of having to comb through over five million pages
of documents to find information which may or may not be there, but which the government
could readily identify. This approach is a far cry from what due process and fundamental
fairness require for criminal defendants preparing for trial.

        As one example, defendants reasonably seek to know with precision the alleged
misstatements the government intends to prove at trial as the basis for its bank and wire fraud
counts. In response, the government states merely that “many” of those alleged misstatements
are included in the indictment and in some unspecified location in the discovery. Read literally,
this response means that the government may rely on alleged misrepresentations that have not
even been produced to defendants, let alone identified to them. This would be such a significant
departure from governing law and traditional practice in this district that we hope our reading is
mistaken.

        To ensure clarity regarding the government’s responses and to avoid the need to move to
compel responses that the government in fact does intend to provide, we are including here a list
of follow-up questions. Given that the government indicted this case nearly two years ago and
that the defendants have been seeking these particulars for well over a year, we would appreciate
a reply by the end of the week, that is by Friday, July 3, 2020.

    1. Initially, the government states at page 1 of its response that many of our requests are
       “premature because the discovery process is ongoing.” But this case was initially
       indicted in August 2018, and the government stated months ago that discovery on these
       counts was “substantially complete,” subject to the exception that it may provide future
       discovery of materials it is still using the grand jury process to collect. Please confirm
       that the government has provided all discovery currently in its possession related to the
       allegations that were made in the Second Superseding Indictment (with the exception of
       any materials presently withheld pursuant to a specific protective order granted by the
       Court).

    2. With respect to questions 1 and 11, seeking identification of alleged misstatements and
       their speakers, is it the government’s position that it may rely on alleged misstatements
Case 1:18-cr-00457-AMD Document 167 Filed 06/29/20 Page 3 of 4 PageID #: 2396


United States v. Huawei Technologies Co., Ltd., et al.
June 29, 2020
Page 3

       that are not contained in either the indictment or the discovery; that it will not identify the
       location of the alleged misstatements it is relying upon among the millions of pages
       produced in discovery; and that it will not identify any human beings who allegedly made
       the misstatements other than Ms. Meng?

   3. With respect to question 2, seeking identification of relevant wire communications, is it
      the government’s position that it refuses to identify any of the wire communications at
      issue in the indictment by date, time, sender, Bates-number, or any other specific means?

   4. With respect to questions 4, 6, and 10, is it the government’s position that the cases it
      cites, which hold that an indictment’s generic assertions of venue are sufficient to survive
      a motion to dismiss, stand for the additional proposition that a defendant is entitled to no
      pretrial particulars on the subject of venue and that the government categorically refuses
      to provide any additional particulars on the subject of venue?

   5. With respect to questions 5 through 7 and 10, related to the allegedly illegal transactions,
      is it the government’s position that it will not identify which of the over two million
      transactions contained in the discovery it intends to rely on at trial, and that the
      spreadsheet of Networkers transactions that the government provided in its response is
      intended merely to be illustrative of a broader universe of allegedly unlawful transactions
      that the government refuses to identify?

   6. With respect to question 12, is it the government’s position that although two of the
      IEEPA charges in the indictment depend exclusively on the allegation that Huawei
      allegedly employed one or more U.S. persons in Iran, the government refuses to identify
      the U.S. person(s), or even how many such employees there were?

   7. With respect to questions 15 and 16, regarding the obstruction count, is it the
      government’s position that it refuses to identify the employees who were allegedly
      moved out of the United States for obstructive purposes, including Individual 4, or any
      evidence in the United States that was allegedly destroyed or concealed?

   8. As reflected in our question 19, the indictment in multiple places alleges that the
      defendants committed fraud by falsely asserting compliance with “applicable U.S. law,
      which includes the ITSR,” or similar formulations. See Ind. ¶¶ 62(b), 70, 71, 75, 77, 110,
      113(b), 113(c). We asked whether Huawei was alleged to have violated applicable U.S.
      law other than via the ITSR. In response, the government observed that the indictment
      “speaks for itself.” Does the government allege that the defendants committed fraud by
      asserting general compliance with U.S. law when in fact they were not in compliance
      with the ITSR? Or does the government allege that defendants’ statements were
      fraudulent because they were not in compliance with some aspect of U.S. law other than
      the ITSR (or violations derivative of ITSR violations)?
Case 1:18-cr-00457-AMD Document 167 Filed 06/29/20 Page 4 of 4 PageID #: 2397


United States v. Huawei Technologies Co., Ltd., et al.
June 29, 2020
Page 4

        We are of course willing to have a prompt call to resolve these important issues. If we
cannot reach resolution then we can each make our case to the Court – but as stated above, we
find the government’s approach here to be unjustified by any identified legitimate government
interest, and inconsistent with both the law and typical practice. We therefore hope that we can
bridge many of these gaps between the parties.

Sincerely,

SIDLEY AUSTIN LLP                                 JENNER & BLOCK LLP

By: /s/ Thomas C. Green                           By: /s/ David Bitkower
    Thomas C. Green                                   David Bitkower
    Mark D. Hopson                                    Matthew S. Hellman
    Michael A. Levy                                   JENNER & BLOCK LLP
    1501 K Street, NW                                 1099 New York Avenue, NW
    Washington, D.C. 20005                            Washington, D.C. 20001
    Tel.: 202-736-8000                                Tel: 202-639-6048
    Email: tcgreen@sidley.com                         Email: dbitkower@jenner.com


       Counsel for Defendants Huawei Technologies Co., Ltd., Huawei Device Co., Ltd.,
                 Huawei Device USA Inc., and Futurewei Technologies, Inc.


cc: Clerk of the Court (AMD) (by ECF)
